Citation Nr: 0313646	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  97-31 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder as 
a chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for a respiratory 
disorder, on a direct basis and as a chronic disability 
resulting from an undiagnosed illness.

3.  Entitlement to an initial rating in excess of 20 percent 
for a service-connected undiagnosed illness manifested by 
chronic fatigue, headaches, generalized migratory joint and 
muscle pain, memory loss, stress and sleep disturbance.

(The issue of entitlement to service connection for a skin 
disorder on a direct basis will be the subject of a later 
decision)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
December 1975 and from November 1990 to June 1991.  He served 
in the Southwest Asia Theater of operations from January 19, 
1991 to May 25, 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  A June 
1996 rating decision denied service connection for a 
respiratory condition and a skin rash and bumps, both claimed 
as due to undiagnosed illness.  Subsequently service 
connection was granted and a 20 percent rating was assigned 
for an undiagnosed illness claimed to be manifested by 
chronic fatigue, headaches, generalized migratory joint and 
muscle pain, memory loss, stress and sleep disturbance and 
assigned a 20 percent evaluation.  The veteran disagrees with 
the disability rating assigned.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a skin disorder on a 
direct basis.  See 38 C.F.R. § 19.9(a)(2).  When the 
requested development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903.  After giving notice and reviewing 
any response to the notice, the Board will prepare a separate 
decision addressing this issue.

A hearing was held by videoconference before a Member of the 
Board in May 2000.  In March 2003, the Board informed the 
appellant that the Board member who had held the hearing was 
no longer employed by the Board, and offered the appellant an 
opportunity for another hearing.  In March 2003, a response 
was received from the veteran indicating that he did not wish 
to appear at another hearing and to consider his case on the 
evidence of record.

This case was previously before the Board in March 2001 when 
it was remanded for additional development.  The requested 
development has been completed to the extent necessary to 
decide the veteran's claims and the Board proceeds with the 
appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's skin disorder is attributable to a known 
clinical diagnosis: recurrent folliculitis, seborrheic 
keratosis and recurrent intertrigo.

3.  The veteran's symptom of a respiratory disorder, dyspnea, 
was caused by a supervening condition, the veteran's 
deconditioning and obesity; the veteran does not have a 
respiratory disability.

4.  The veteran's service-connected undiagnosed illness 
manifested by chronic fatigue, headaches, generalized 
migratory joint and muscle pain, memory loss, stress and 
sleep disturbance, since November 2, 1994, is not productive 
of symptoms which are either constant and restricting daily 
activities to 75 percent or less of pre-illness level, or 
waxing and waning and resulting in periods of incapacitation 
of at least four weeks per year.


CONCLUSIONS OF LAW

1.  A skin disorder resulting from an undiagnosed illness was 
not incurred as a result of active service.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West. 2002; 38 C.F.R. §§ 3.303, 3.317 
(2002).  

2.  A respiratory disorder, either resulting from an 
undiagnosed illness or on a direct basis, was not incurred as 
a result of active service.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).  

3.  The criteria for an initial evaluation in excess of 20 
percent for service-connected undiagnosed illness manifested 
by chronic fatigue, headaches, generalized migratory joint 
and muscle pain, memory loss, stress and sleep disturbance 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.88b, Diagnostic Code 6354 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran's service medical records reflect that on his 
October 1975 active duty separation examination his lungs and 
skin were evaluated as normal.  A chest X-ray was interpreted 
as normal.  A February 1978 reserve examination revealed the 
same findings.  On a February 1978 report of medical history 
the veteran reported having or having had asthma and 
shortness of breath, noted to have occurred when he was a 
child with no episodes in years.  In July 1978, apparently 
while on training duty, he complained of a persistent cough 
for three weeks and was given an aspirin and an expectorant 
and returned to duty.  

The RO obtained copies of private medical records, which are 
dated from 1979 to 1988, in support of the veteran's claim.  
The veteran was hospitalized in September 1979 for pneumonia.  
Chest x-ray examination had shown a left lower lobe 
infiltrate for which the veteran had been receiving treatment 
on an outpatient basis.  The veteran began vomiting after 
using the medication and then he was admitted for further 
evaluation.  The admitting diagnosis was pneumonia and 
possible toxic reaction to medication.  Approximately one 
week later the veteran was discharged.  The diagnosis was 
pneumonia.  The veteran was hospitalized in February 1982 
with a history of upper respiratory infection and paroxysmal 
coughing episodes.  Chest x-ray examination showed that the 
heart, great vessels and mediastinum were normal and the 
lungs were clear.  The diagnosis was bronchitis.  

According to the January 1983 report of a reserve quadrennial 
examination, relevant findings were normal.  On a report of 
medical history the veteran reported having or having had, in 
part, swollen and painful joints, frequent or severe 
headaches, chronic or frequent colds, sinusitis, asthma and 
shortness of breath; he denied a history of skins diseases 
and chronic cough.  The examiner noted that the veteran had 
not had asthma since 1970 and that he had shortness of breath 
on running more than a few miles at (illegible) pace.  A 
March 1987 reserve quadrennial examination showed that the 
veteran's lungs, chest and skin were normal.  His medical 
history included swollen or painful joints, frequent or 
severe headache, eye trouble, ear nose or threat trouble, 
chronic or frequent colds, sinusitis, asthma from ages 10 to 
14, shortness of breath, and gastrointestinal problems.  It 
was noted that he had been getting shots for upper 
respiratory infections; that his headaches were relieved by 
aspirin, and that his knee ached on occasions.  Examination 
findings were noted to be normal.   

When the veteran was seen privately in April 1987 for a skin 
rash, he reported having developed spots on his right forearm 
after receiving typhoid and tetanus shots.  Physical 
examination revealed multiple urticaria on the abdomen and 
legs, with large red welts on the arms, legs and trunk, and 
red spots on the inner portion of the legs.  The veteran 
complained of itching.  There was no respiratory distress.  
The diagnosis was urticaria.  

The service medical records for the veteran's second period 
of active service show that in January 1991, before his duty 
in Southwest Asia began, he complained of an unproductive 
cough, assessed as an upper respiratory infection.  The March 
1991 separation medical examination showed that the lungs and 
skin were normal.  In the report of medical history the 
veteran reported a relevant history of swollen or painful 
joints; frequent or severe headaches; chronic or frequent 
colds; sinusitis; asthma; shortness of breath; chronic cough.  
He denied having or having had skin diseases and indicated 
that there had been no changes since his last examination.  

In May 1991 the veteran underwent a Southwest Asia 
Demobilization/Re-
deployment Medical Evaluation.  He reported having a rash, 
skin infection, or sores and denied having fever, fatigue, 
weight loss, or yellow jaundice; swelling of lymph nodes, 
stomach, or other body parts; cough or sinus infection; 
stomach or belly pain, nausea, diarrhea, or bloody bowel 
movements; and urinary problems.  The veteran also denied 
having any reason to believe he was exposed to chemical or 
germ warfare, and stated that he was unaware of any other 
medical problems at that time.  

When the veteran filed a claim for VA disability benefits in 
August 1991, he claimed only hypertension.  He underwent a VA 
examination in September 1991.  He stated that he had had 
asthma as a child but he did not have symptoms as an adult 
and that he had a prior history of knee surgery, right 
shoulder injury and kidney stones.  Physical examination 
showed that the skin was normal.  Examination of the 
respiratory system was normal and revealed no cough, 
expectoration, wheezes, rhonchi or rales.  There were no 
relevant diagnoses.  

When the veteran underwent a VA Persian Gulf medical 
examination in December 1993 he stated that he had a history 
of pneumonia since 1972.  He complained of a rash on his 
hands and arms in Saudi Arabia, which he felt was due to 
fleabites and had cleared up within 2 months and not 
returned.  A review of systems was not revealing of problems 
other than a weight gain of 35 pounds in the last 2 years, 
and some chest pain on exertion or stress suggestive of 
angina.  

March 1994 VA treatment records show a complaint by the 
veteran of little bumps all over his body.  He was noted to 
have benign fibromas of the right temple, scattered 
seborrheic lesions of the face, left leg and hand, and four 
small pedunculated seborrheic lesions near and on the right 
eyelid.  These were all benign.  The diagnoses included 
anxiety and depression, and stress related chest pain.  The 
records show numerous follow-up examinations in the mental 
health clinic primarily for an adjustment disorder.  

The veteran filed an application for service connection for 
multiple problems in March 1994.  A chest x-ray examination 
in September 1994 was normal.  

The veteran underwent a VA general medical examination in 
October 1994.  He stated that he had been hospitalized for 
high fever, cough and chest pain in 1973 and for pneumonia in 
1974 and that he had had recurrences of pneumonia until 1989.  
He also stated that he had had repeated upper respiratory 
infections for years and still experienced upper respiratory 
symptoms.  He stated that he developed red spots on his arms 
while stationed in Saudi Arabia, which had cleared up after 
his return.  On physical examination of the skin he was noted 
to have a pilonidal cyst over the lower sacral area.  
Examination of the respiratory system was normal.  Pulmonary 
function studies revealed a very mild restrictive ventilatory 
defect.  A chest X-ray was normal. The clinical diagnoses 
included restrictive ventilatory defect.  

The veteran also underwent a VA hypertension examination in 
October 1994 at which he complained of shortness of breath on 
exertion and edema of the legs.  He again reported having had 
pneumonia in 1974 with subsequent episodes on several 
occasions until 1989 when he was given Pneumovax.  A chest X-
ray was normal.  Following a physical examination, which 
showed distant breath sounds, and diagnostic studies, the 
diagnoses were essential hypertension and right-sided 
congestive heart failure, noted probably to be related to 
exogenous obesity and also possibly related to a chronic lung 
condition, which might be related to his recurrent 
bronchitis.

In September 1995, the veteran submitted a personal diary of 
his experiences serving in the Persian Gulf as well as a 
magazine article and a press release on Persian Gulf 
Syndrome.  He also submitted a claim for service connection 
for muscle aches, joint aches, fatigue, shortness of breath, 
and headaches secondary to Persian Gulf Syndrome.

The veteran underwent a VA Persian Gulf Registry examination 
in December 1995.  He complained of a rash on the hands and 
arms and shortness of breath on exertion, which began in 
1993.  On systems review the examiner noted that the veteran 
experienced shortness of breath on mild exertion and chest 
tightness on mild-to-moderate exertion.  He reportedly had 
daily headaches, stiffness in the neck, muscle trembling in 
the left arm and joint pains.  The veteran also complained of 
depression.  The lungs were clear to auscultation and there 
were no rales, wheezes, or rhonchi.  There were no skin 
lesions.  The impressions included dyspnea on mild exertion, 
arthralgia, myalgia, tension headaches and chronic fatigue. 

In March 1996 the veteran submitted statements from co-
workers and former service personnel.  Some statements were 
identical to others, although bearing different signatures.  
The co-workers alleged that the veteran's physical and mental 
health had deteriorated since his return from the Persian 
Gulf.  The former servicemen indicated that they had symptoms 
similar to the veteran's, including shortness of breath, and 
skin rashes.  In September 1996 the veteran submitted another 
statement from one of the co-workers and two statements from 
other servicemen who served with the veteran.  The co-worker 
stated that he noticed the veteran has had a recurrent skin 
rash on the chest and hands as well as other physical 
problems since his return from the Persian Gulf.  The former 
servicemen stated that the veteran had physical problems 
including shortness of breath and a rash.  A September 1996 
statement from one of the former servicemen who signed a 
March 1996 statement reports that the veteran developed a 
skin rash on the chest and hands in June 1991, and that he 
developed other medical problems.  

In June 1996, the RO denied service connection for multiple 
disorders all claimed as due to undiagnosed illness.  These 
included (1) skin rash and bumps, (2) a respiratory 
condition, and (3) headaches, sleep disorder, pain and 
swelling in the muscles and joints, memory loss, fatigue, 
chest pain, and stress.  In June 1996, the veteran submitted 
a copy of an article about exposure to chemicals during the 
Persian Gulf War and a copy of a newspaper report.

In September 1996, the veteran submitted a packet of 
documents in support of his claims, including congressional 
correspondence, studies and reports from newspapers, 
magazines and press releases, copies of VA rating 
determinations and correspondence; a diary of days missed 
from work in 1995, copies of VA and private medical records, 
lay statements, and copies of his service medical records.

In September 1996 the veteran submitted other lay statements 
for a co-worker and servicemen who reportedly served with 
him.  The co-worker stated that he noticed the veteran had 
had a recurrent skin rash on the chest and hands as well as 
other physical problems since his return from the Persian 
Gulf.  The former servicemen stated that the veteran had 
physical problems while in the Persian Gulf.  In August 1997 
the veteran submitted statements from a co-worker and from 
four former servicemen.  The co-worker stated that the 
veteran's physical and mental health deteriorated since his 
return from the Persian Gulf.  The former servicemen 
indicated that they had been aware of the veteran's ongoing 
symptoms since his Persian Gulf service, including shortness 
of breath and a skin rash.  

In December 1996, the veteran completed a Persian Gulf 
Registry Questionnaire.  He indicated that he had been 
exposed to smoke, fumes, chemicals and other agents.  He 
described his health after Persian Gulf service as poor and 
his degree of disability as severe impairment.  The veteran 
reported having numerous symptoms that began after his 
Persian Gulf service and had persisted since then.  These 
include coughing, difficulty breathing or shortness of 
breath, tightness in his chest, an irregular heartbeat, skin 
rashes and depression.  

The evidence includes VA outpatient treatment records, which 
are dated from January to September 1997.  The majority of 
these records show treatment for mental health problems, 
including depression.  Some of these records also show that 
the veteran complained of multiple physical problems. 

At his personal hearing the veteran testified that he had had 
a recurrent skin rash, which lasted for several days at a 
time.  Transcript, p. 7-9 (Oct. 1997).  He also testified 
that he had bumps on his skin, mainly on his chest, which 
were present all the time.  Tr., pp. 9-10.  The veteran 
testified that he had had breathing problems with only 
minimal exertion since returning from Saudi Arabia.  Tr., pp. 
10-11.  He also testified as to events in the Persian Gulf, 
including multiple scud missile attacks.  Tr., pp. 11-12.  

When the veteran underwent a psychiatric examination in 
December 1997 the examiner noted that the veteran had a 
strong tendency toward somatization and that his overall 
picture showed him to be a somatically focused individual.  
The diagnoses were adjustment disorder with mixed anxiety and 
depressed mood and somatoform disorder.  

The veteran also underwent a VA general medical examination 
in December 1997.  The examiner recorded the veteran's 
history of medical problems.  The veteran denied shortness of 
breath and dyspnea on exertion, and stated that he had been 
diagnosed with skin rash and bumps.  He reported that after 
his return from the Persian Gulf, he began to experience red 
raised bumps with a rash on his upper chest and lower neck 
area, which were associated with nothing other than hot 
weather.  He denied itching, pain and scaling.  He stated 
that the bumps involved primarily the lower neck, upper chest 
and the middle part of his sternum, and that they would wax 
and wane.  The veteran stated that he began to have a 
respiratory condition after his return from the Persian Gulf, 
noting that on occasion, when sitting at rest, he would 
suddenly feel the need to take a quick, deep breath as if he 
were short of breath.  The veteran stated that he had been 
told by his family physician that he had asthma between the 
ages of six to ten but that he had not had any asthma 
symptoms or been diagnosed with asthma since then.  The 
veteran denied having a cough, but stated that he had dyspnea 
on exertion when he walked fast for an extended distance.  
Physical examination of the upper chest and lower neck, 
anteriorly, revealed mild erythema approximately 4-to-6 
centimeters (cm.) in diameter.  There were also 2-to-3 
erythematous macular papular lesions on the anterior lower 
sternum.  The lungs were clear to auscultation and there were 
no abnormal lung sounds.  The skin was within normal limits.  
During the musculoskeletal examination, the examiner noted 
that there was no evidence of any dermatological 
abnormalities.  The veteran also underwent diagnostic 
studies, which included chest x-ray examination, an EKG and 
pulmonary function studies.  The pulmonary function tests 
were described as an abnormal study, with a mild restrictive 
defect and poor inspiratory effort.  The relevant diagnoses 
were skin rash and bumps, undiagnosable; and respiratory 
condition, undiagnosable, and shortness of breath.

The evidence includes VA outpatient treatment records, which 
are dated from October 1998 to August 1999, showing ongoing 
treatment for mental health problems and complaints of 
physical problems on several occasions.  

In August 1999 the veteran submitted statements from his 
spouse, parents, and several friends indicating that his 
physical and mental health had deteriorated since his return 
from the Persian Gulf.  They also stated that they observed 
the veteran's symptoms, which included breathing problems and 
a skin rash.  

At a videoconference hearing in May 2000, held in lieu of an 
in-person Travel Board hearing, the veteran testified that he 
had been diagnosed with bronchitis at the VA a week earlier.  
Transcript, p. 7 (May 2000).  He testified that he first 
experienced a skin rash while in the Persian Gulf.  Tr., pp. 
8, 18.  He also testified that he missed two weeks of work 
during the prior year because he had a rash that prevented 
him from using clothing.  Tr., p. 8.  The veteran testified 
that this particular recurrence had been present since 
December 1999.  Tr., p. 12.  He also testified that the rash 
involved his chest, stomach area, under his arms, around his 
waist, between his legs, and his knees and his hands.  Tr., 
p. 17.  He testified that he had breathing problems between 
the ages of 6-to-10, but did not have any further breathing 
problems or shortness of breath until 1994, after he returned 
from the Persian Gulf and had difficulty performing physical 
training.  Tr., pp. 24-25. 

In March 2001, the veteran's case was remanded to the RO for 
additional development.  The veteran indicated that his only 
treatment for respiratory and skin problems, as well as 
undiagnosed illness, was at the local VA Medical Center.  VA 
outpatient treatment records note that in August 1999 the 
veteran complained of fatigue and difficulty managing stress 
which was interfering with his work proficiency.  In 
September he was treated for muscle pain in his left thigh 
and he complained of chronic headaches.  In November, he was 
treated for complaints of recurrent pruritic skin lesions 
over the left thigh and inguinal region which he said he had 
twice a year.  The assessment was possible herpetic lesions.  
In February 2000 he was treated for herpes simplex and an 
upper respiratory infection.  In April he was noted to have 
pharyngitis.  A May assessment included musculoskeletal pain.  
A September psychiatric treatment note shows difficulty 
sleeping as a symptom of a psychiatric disorder.  In April 
2001, the veteran complained of a rash over his buttocks.  
The assessment was dermatophytosis.  

The veteran underwent a VA skin examination in September 
2001.  He related that he had "pus bumps" on the upper 
aspects of both arms and thighs, which began, during his 
deployment in Saudi Arabia in 1991.  He described a similar 
eruption of the stomach beltline area.  He stated that he had 
experienced flare-ups in both cold and warm weather, and that 
his symptoms were itching, inflammation and painful bumps.  
On physical examination, he had 12 to 15 erythematous, 
grouped perifollicular papulo-pustules, 4 to 5 mm in size, 
localized to the upper arm.  The diagnosis was recurrent 
folliculitis.  The examiner noted two additional 
dermatological problems.  First, there were scaly lesions on 
the left arm and left leg with one pigmented lesion on the 
left forehead, onset described as 1992/1993.  This was 
diagnosed as seborrheic keratosis.  Second, the veteran had a 
recurrent eruption in the groin, with claimed onset in 
1993/1994, controlled with Cortisone and Mycelex creams.  It 
was noted that the dermatosis was in remission, but it was 
reported as worse in hot humid weather.  The diagnosis was 
intertrigo, recurrent.

The veteran underwent a VA respiratory examination in 
September 2001.  He complained of shortness of breath 
starting in 1992-1993, which reportedly he first noticed on a 
2-mile run and which had increased.  He related exposure to 
oil well fires during service.  He stated that his symptoms 
were getting progressively worse and reported having had an 
upper respiratory infection earlier in the year.  On physical 
examination, the veteran was noted to be obese.  Pulmonary 
function tests performed in September 2001 were reviewed.  
The interpretation was of no obstructive defect.  A 
restrictive ventilatory defect was present with normal 
diffusing capacity.  The lungs were clear on X-ray 
examination.  The diagnosis was dyspnea on exertion.  The 
examiner noted the following:

There is no objective evidence of 
obstructive or interstitial lung disease, 
asthma or diaphragmatic dysfunction.  
Restrictive pattern is most likely due to 
his obesity.  It is less likely than not 
his dyspnea is related to his military 
service or active service during the Gulf 
War; it is more likely than not his 
dyspnea is due to obesity and 
deconditioning.

The veteran underwent a chronic fatigue syndrome examination 
in September 2001.  He indicated that he had no generalized 
muscle aches.  He complained of aches of both thighs, the 
right forearm, and low back.  There was no objective 
weakness.  The examiner noted that there was fatigue 
following 24 hours or longer after exercise.  The veteran 
described tension type headaches and indicated that he went 
to sleep at 9 p.m. and awoke at 6 a.m.  He stated that he 
awoke 2-3 times a night for about 10-15 minutes, but 
described his sleep as refreshing.  The examiner estimated 
that none of the veteran's routine daily activities were 
restricted and that there were no incapacitating episodes.  
It was noted that the veteran was not taking medication for 
chronic fatigue syndrome, but for a psychiatric disorder.  On 
physical examination the veteran was noted to be obese and 
muscular.  Diagnostic and clinical tests were reviewed and 
noted as normal.  The diagnosis was fatigue secondary to a 
psychiatric disorder and stressful family.   

II.  VCAA - The Duty to Inform and Assist the Veteran

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

After the veteran filed his claim the RO advised him of the 
information and evidence that would support his claims.  The 
record also shows that the veteran was notified of the 
reasons and bases for the denials of his claims as well as 
the evidence necessary to establish entitlement to service 
connection for disabilities claimed to be the result of 
undiagnosed illness, and the requirements for a higher 
evaluation for his service-connected undiagnosed illness 
manifested by chronic fatigue, headaches, generalized 
migratory joint and muscle pain, memory loss, stress and 
sleep disturbance.  This was done in the June 1996 decision, 
the August 1997 statement of the case, the March and November 
1998 supplemental statements of the case, the November 1998 
rating decision, the June 1999, March 2000 and May 2002 
supplemental statements of the case.  He was also informed of 
the evidence necessary to show entitlement to his claims in 
letters sent to the veteran from the RO in December 1995, 
September 1998, and August 1999.  Importantly, in an April 
2001 letter to the veteran the RO specifically advised him of 
the VCAA and of what his and VA's responsibilities are in 
respect to his pending claims.  VA must also inform the 
veteran which evidence VA will seek to provide and which 
evidence the veteran is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  This was accomplished in 
the May 2001 letter.  VA has complied with all notification 
requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The RO has 
obtained the veteran's service medical records, which appear 
to be complete, and extensive VA medical records.  Numerous 
lay statements have been submitted on behalf of the veteran 
and he had been afforded several VA examinations, including a 
general medical examination in October 1994, two Persian Gulf 
examinations, in December 1993 and again in December 1995, a 
general medical examination in December 1997, and skin, 
pulmonary, and chronic fatigue syndrome examinations in 
September 2001.  All postservice records of treatment 
identified by the veteran have been obtained.  Neither the 
veteran nor his representative has identified any available 
unobtained evidence that might aid his claims or that might 
be pertinent to the bases of the denial of the claims.  The 
Board further notes that the veteran and his representative 
were afforded ample opportunity to present evidence and 
argument in support of his claims in written statements to 
VA, and in two personal hearings.  There is sufficient 
evidence of record to decide the claim, and VA has satisfied 
its duties to notify and to assist the veteran.

III.  Service Connection for Skin and Respiratory Disorders

Legal Criteria

Service connection can be satisfied under 38 C.F.R. 
§ 3.303(b) (2002) by (a) evidence that a condition was 
"noted" during service or an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b) 
(2002); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Id.

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2006; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. 
§ 3.317(a)(1) (2002). 

The Board notes that the Persian Gulf War illness provisions 
of 38 U.S.C.A. § 1117 were recently amended, effective March 
1, 2002.  In pertinent part, the new law provides that, in 
addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(2).  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).  
Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving skin. 38 C.F.R. § 
3.317(b)(2).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War or if there 
was affirmative evidence of a supervening condition or if the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

Analysis

As an initial matter, the Board notes that the evidence shows 
the veteran had active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  

A.  Skin Disorder

The veteran seeks service connection for a chronic skin 
disease, which he contends he incurred as a result of service 
in the Persian Gulf.  As noted above, this decision will only 
consider the veteran's claim for a skin disorder as a result 
of undiagnosed illness.  Consideration of the veteran's claim 
on a direct basis will be the subject of a later decision.

The veteran's service medical records do not show any skin 
abnormalities and on his March 1991 separation examination he 
denied having or having had any skin diseases.  However, 
during the Southwest Asia Demobilization/Redeployment Medical 
Evaluation in May 1991, he reported having a rash, skin 
infection, or sores and at the October 1994 VA general 
medical examination, he stated that he had developed red 
spots on his arms while stationed in Saudi Arabia.  
Importantly, though, he indicated that the spots had cleared 
up after his return, and as a lay person, he is competent to 
address observable symptoms.  The October 1994 examination of 
the skin was noted to show only a pilonidal cyst.  
"Pilonidal" is defined as "containing hair nested in a cyst 
-- used of congenitally anomalous cysts in the sacrococcygeal 
area [the region of the sacrum and coccyx] that often become 
infected and discharge through a channel near the anus."  
Pernorio v. Derwinski, 2 Vet. App. 625, 627 (1992) (quoting 
Webster's Medical Desk Dictionary 549, 629 (1986)).  Thus, 
regardless of whether a pilonidal cyst would properly be 
characterized as a "skin" disorder, clearly it is not a 
rash and is not the skin condition now at issue.  

In the Persian Gulf Registry Questionnaire, completed in 
December 1996, the veteran stated that his skin rashes began 
after his Persian Gulf service, and at the December 1997 VA 
general medical examination he stated that after his return 
from the Persian Gulf, he developed several red raised bumps 
with a rash on his upper chest and lower neck.  On the other 
hand, at his May 2000 hearing he testified that he first 
experienced a skin rash while in the Persian Gulf.  Tr., pp. 
8, 18 (May 2000).  Accordingly, his statements have not been 
entirely consistent in that regard.  As for the statements 
submitted by various individuals in support of his claims, 
some are identical to others so they could not all have 
actually been created by the individuals who signed them.  
For other reasons some other statements also raise questions 
as to whether they were actually authored by the signers.  To 
the extent that those statements purport to express 
observations, they would be competent but due to credibility 
questions are of limited value.  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  To the extent, if any, that they may 
try to assess matters requiring medical expertise (such as 
the correct diagnoses for any skin problems or whether they 
are undiagnosable), the lay statements do not constitute 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As to whether the veteran suffers from any signs or symptoms 
of an illness involving the skin, which cannot be attributed 
to any known clinical diagnosis, the VA general medical 
examiner in December 1997 did characterize symptoms of a skin 
rash and bumps as undiagnosable.  Nevertheless, the record 
reflects multiple diagnoses of skin disorders such as benign 
fibromas of the right temple, scattered seborrheic lesions of 
the face, left leg and hand, small pedunculated seborrheic 
lesions near and on the right eyelid (March 1994 VA 
examination) and folliculitis, seborrheic keratosis, and 
intertrigo (September 2001 VA examination).  The December 
1997 examination was a general examination provided by a 
physician's assistant, and the September 2001 examination was 
specifically for skin disorders and was performed by a 
physician.  Thus, the report of the September 2001 
examination is more probative of the nature and correct 
diagnosis of any skin disorder.  The diagnoses rendered at 
that time of folliculitis, seborrheic keratosis, and 
intertrigo, are known clinical diagnoses.  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable.  

The Board notes that findings and diagnoses at the September 
2001 examination appear to be consistent with the complaints 
observed by both the veteran and noted in various lay 
statements.  At the September 2001 examination the veteran 
described "pus bumps" on the upper aspects of both arms and 
thighs which allegedly began during his deployment in Saudi 
Arabia in 1991, and a similar eruption in the beltline area, 
diagnosed as recurrent folliculitis.  The examiner also noted 
scaly lesions on the left arm, leg and forehead, diagnosed as 
seborrheic keratosis, and a recurrent eruption in the groin, 
diagnosed as recurrent intertrigo.

The diagnosis of the veteran's skin disorder is beyond the 
range and scope of competent lay evidence contemplated by the 
applicable regulations and it is not shown that either the 
veteran or any of the persons who submitted supporting lay 
statements possess the requisite education, training or 
experience to provide competent medical evidence.  

The Board concludes that the probative, competent evidence 
shows that the veteran does not have a skin disorder that is 
undiagnosed.  38 C.F.R. §§ 3.303, 3.317 (2002).  Because the 
veteran does not have signs and symptoms of an undiagnosed 
skin disorder, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable.  The preponderance of the 
evidence is against the claim, and because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2002).

B.  Respiratory Disorder

Although the veteran's service medical records, particularly 
medical history questionnaires, completed in conjunction with 
general physical examinations, repeatedly reflect a history 
of asthma, they also indicate that the veteran had not been 
bothered with asthma since childhood/adolescence.  He also 
gave a history of shortness of breath, which was not 
specifically addressed.  However, at the time of the 
veteran's October 1975 active duty separation examination and 
his February 1978 reserve examination, chest X-rays and 
physical evaluation of the chest were reported to be normal.  
Thus, there was no medical evidence of a chronic respiratory 
disorder at those times.  In September 1979 the veteran was 
hospitalized for pneumonia with paroxysmal coughing.  There 
is nothing in the contemporaneous medical records to relate 
pneumonia to service or to indicate that the veteran had some 
underlying lung disorder.  In February 1982 he was 
hospitalized for bronchitis, at which time it was noted that 
he was admitted because of being intolerant to medication 
administered on an outpatient basis for bronchitis with 
paroxysmal coughing and that he had previously been 
hospitalized for a similar episode.  There is nothing in the 
hospital records or in other competent evidence to link 
either episode to active service from which the veteran had 
been discharged several years earlier.  

The service medical records for the veteran's second period 
of active service reflect that he was seen in January 1991, 
while at Fort Hood and prior to deploying to the Persian 
Gulf, for a nonproductive cough of four days' duration.  At 
that time the impression was upper respiratory infection.  It 
appears that his cough lingered and he was seen about a week 
later for the same complaint.  However, by the time of the 
March 1991 separation examination the veteran's lungs and 
chest were normal.  Thus, the upper respiratory infection 
appears to have resolved and there is no competent medical 
evidence of a nexus between the in-service findings and any 
current post-service chronic lung disorder.  The chronicity 
provisions of 38 C.F.R. 
§ 3.303(b) are not applicable in this case because the 
evidence does not show that the veteran had a chronic lung 
condition during active service.  It is noted that the 
veteran did not mention any respiratory/lung disorder when he 
filed his initial claim for VA disability benefits in 1991 
and that a VA examination in September 1991 showed entirely 
normal findings for the respiratory system and the only 
respiratory history reported was of asthma in childhood.  At 
the time of the VA Persian Gulf examination in December 1993 
the veteran reported a history of pneumonia since 1972 but 
there were no significant medical findings until a VA 
examination in October 1994, when pulmonary function studies 
were interpreted as showing a "very mild" restrictive 
defect.  

Regarding his contention that a chronic respiratory disease 
was incurred as a result of active service in the Persian 
Gulf, during the December 1995 VA Persian Gulf examination 
the veteran reported shortness of breath on exertion, which 
he said began in 1993, two years after service.  However, the 
veteran had repeatedly reported a history of shortness of 
breath prior to his last period of active duty and service in 
the Persian Gulf.  In the Persian Gulf Registry Questionnaire 
completed in December 1996, he stated that he had had 
symptoms of chronic coughing, difficulty breathing and/or 
shortness of breath since his exposure to smoke and other 
substances while in the Persian Gulf.  

As to whether the veteran suffers from any signs or symptoms 
of an undiagnosed respiratory illness, which cannot be 
attributed to any known clinical diagnosis, there have been 
several diagnoses of post-service lung disorders, including 
bronchitis.  To the extent that the veteran has respiratory 
symptoms related to hypertension or related cardiac 
pathology, such is not an undiagnosed illness nor is it a 
manifestation of a respiratory system disorder.  During the 
VA hypertension examination in October 1994, the veteran 
complained of shortness of breath on exertion, with diagnoses 
of essential hypertension and right-sided congestive heart 
failure, thought by the examiner to be probably related to 
exogenous obesity and/or a chronic lung condition which might 
be related to recurrent bronchitis.  During VA outpatient 
treatment in April 1997 the assessment included ASHD.  This 
evidence reflects medical diagnoses for the veteran's 
respiratory problems and does not attribute them to any 
incident or event of active service.  Because the symptoms 
were attributed to known clinical diagnoses, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not 
applicable.  

The next question is whether there are some objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period.  

The veteran has submitted multiple lay statements in support 
of his claim.  A lay person is competent to testify as to 
observable symptoms.  See Savage; Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  The service medical records for the 
veteran's second period of active service, including the 
March 1991 separation medical examination, do not show 
findings or a diagnosis of a chronic respiratory disorder.  
The veteran contends that his chronic shortness of breath on 
exertion began in 1993 and has persisted since that time.  
The claims folder is replete with statements from fellow 
servicemen who have observed the veteran's chronic shortness 
of breath since their return from the Persian Gulf.  There 
are also the statements from the veteran's family, friend and 
co-workers who have witnessed the veteran's recurrent 
shortness of breath for years since his return from the 
Persian Gulf.  The veteran testified that he has had 
breathing problems with only minimal exertion since returning 
from Saudi Arabia.  Tr., pp. 10-11 (Oct. 1997).  He also 
testified that he did not have chronic breathing problems or 
shortness of breath until 1994 after he returned from the 
Persian Gulf and had difficulty performing physical training.  
Tr., pp. 24-25 (May 2000). 

The medical evidence also demonstrates that the veteran's 
undiagnosed respiratory illness, which is manifested by 
shortness of breath, is present to a degree of 10 percent 
within the post-service presumptive period.  The pulmonary 
function studies performed during the VA general medical 
examination in October 1994 revealed a mild restrictive 
ventilatory defect.  During the December 1995 VA Persian Gulf 
examination, a systems review revealed that the veteran 
experienced shortness of breath on mild exertion.  EKG showed 
sinus bradycardia with right axis deviation.  The impressions 
included sinus bradycardia and dyspnea on mild exertion.  The 
pulmonary function studies performed as part of the December 
1997 VA general medical examination was abnormal and 
disclosed a mild restrictive defect.  The reported findings 
included an FEV-1 of 61 percent of predicted.  These findings 
would support a compensable rating when rated under the 
Schedule for Rating Disabilities.  38 C.F.R. §§ 4.20, 4.97, 
Diagnostic Codes 6840-6845 (2002).  

However, during the VA general medical examination in 
December 1997, the examiner indicated that the veteran had an 
"undiagnosable" respiratory condition, along with shortness 
of breath, which was listed as a separate diagnosis, and not 
as a manifestation of the "undiagnosable" respiratory 
condition.  At that time the veteran stated that he had begun 
to have a respiratory condition after his return from the 
Persian Gulf and reported dyspnea on exertion when he walked 
fast for any extended distance, while denying a cough.  He 
also stated that on occasion when sitting at rest he would 
suddenly feel the need to take a quick, deep breath as if he 
were short of breath.  Physical findings were normal in 
respect to the chest/lungs, although pulmonary function 
studies were noted to show mild restrictive defect, with poor 
inspiratory effort.  The September 2001 VA examiner diagnosed 
dyspnea as the veteran's only respiratory disorder, stating 
that it was less likely than not related to his active 
service in the Gulf War, and was more likely than not due to 
obesity and deconditioning.  The diagnosis of dyspnea was 
consistent with the December 1997 diagnosis of shortness of 
breath, the etiology of which the December 1997 examiner did 
not address.  The December 1997 examination was a general 
examination provided by a physician's assistant, and the 
September 2001 examination was specifically for respiratory 
disorders, and signed and approved by a physician.  Thus, the 
September 2001 examination is the most probative competent 
evidence of etiology of the veteran's dyspnea.  This 
examination concluded that it was more likely than not that 
his dyspnea was caused by his obesity and deconditioning, and 
not any incident of service.  Because the veteran's dyspnea 
is shown to be the result of an intercurrent cause, and not 
the result of an undiagnosed illness, service connection is 
precluded under 38 C.F.R. § 3.317.  Service connection is 
also denied on a direct basis because there is no evidence of 
a respiratory disorder in service, and there is no basis for 
establishing service connection on the basis of chronicity in 
service or continuity of symptomatology thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.

The Board has considered the veteran's statements, and those 
of friends and family made to VA regarding the veteran's 
breathing problems, and their link to service.  However, the 
determinative questions are whether the veteran's has a 
respiratory disorder that is diagnosable, and if diagnosed 
whether this is in fact related to active service.  The 
veteran's statements, as with all other submitted lay 
statements, are not competent to establish these questions.  
In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA of 2000), competent lay evidence 
is defined as any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a layperson.  38 C.F.R 
§ 3.159(a)(1)).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2)).  
See also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The diagnosis and etiology of the veteran's dyspnea 
is beyond the range and scope of competent lay evidence 
contemplated by the applicable regulations and it is not 
shown that either the veteran or any of the persons who 
submitted supporting lay statements possess the requisite 
education, training or experience to provide competent 
medical evidence.  

The Board concludes that the probative, competent evidence 
shows that the veteran's dyspnea on exertion is neither a 
symptom of undiagnosed illness, nor a disability incurred in 
active service.  38 C.F.R. §§ 3.303, 3.317 (2002).  The 
preponderance of the evidence is against the claim, and 
because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2002).



IV.  Evaluation of Undiagnosed Illness Rated as Chronic 
Fatigue Syndrome

Legal Criteria

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (2002).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2002).  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.7, 3.102.

Analysis

The RO has rated the veteran's undiagnosed illness manifested 
by chronic fatigue, headaches, generalized migratory joint 
and muscle pain, memory loss, stress and sleep disturbance by 
analogy to chronic fatigue syndrome under Diagnostic Code 
6354.  That Diagnostic Code states that chronic fatigue 
syndrome symptoms which wax and wane but result in periods of 
incapacitation of at least one but less than two weeks total 
duration per year, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation.  38 C.F.R. § 
4.88b, Diagnostic Code 6354 (2002).  Symptoms which are 
nearly constant and restrict routine daily activities by less 
than 25 percent of the pre-illness level, or; which wax and 
wane, resulting in periods of incapacitation of at least two 
but less than four weeks total duration per year warrant a 20 
percent evaluation.  Symptoms which are nearly constant and 
restrict routine daily activities to 50 to 75 percent of the 
pre-illness level, or; which wax and wane, resulting in 
periods of incapacitation of at least four but less than six 
weeks total duration per year warrant a 40 percent 
evaluation.  Symptoms which are nearly constant and restrict 
routine daily activities to less than 50 percent of the pre-
illness level, or; which wax and wane, resulting in periods 
of incapacitation of at least six weeks total duration per 
year warrant a 60 percent evaluation.  Symptoms which are 
nearly constant and so severe as to restrict routine daily 
activities almost completely and which may occasionally 
preclude self-care warrants a 100 percent evaluation.  For 
the purpose of evaluating this disability, the condition will 
be considered incapacitating only while it requires bed rest 
and treatment by a physician. 

In the chronic fatigue syndrome examination in September 
2001, the veteran indicated no generalized muscle aches 
although he had aches in both thighs, right forearm, and low 
back.  There was no objective weakness.  The examiner noted 
that there was fatigue following 24 hours or longer after 
exercise.  The veteran described tension type headaches.  The 
veteran described sleep that was refreshing.  The examiner 
estimated that none of the routine daily activities were 
restricted and that there were no incapacitating episodes.  
Diagnostic and clinical tests were reviewed and noted as 
normal.  The diagnosis was fatigue secondary to PTSD and 
stressful family.  This description of the veteran's 
disability does not approximate the next higher level of 
disability, and does not even support his existing level of 
disability.  There is essentially no restriction of routine 
daily activities, and no periods of incapacitation as a 
result of his service-connected undiagnosed illness 
manifested by chronic fatigue, headaches, generalized 
migratory joint and muscle pain, memory loss, stress and 
sleep disturbance.  

Because the veteran is contesting the initial evaluation of 
his disability, the Board has examined all the evidence in 
the claims file to determine if entitlement is warranted for 
a higher initial evaluation, granted in November 1994.  There 
is no evidence in the medical records or the statements 
submitted by the veteran to suggest a level of disability 
greater than that which he is currently receiving.  Although 
the veteran has submitted a diary of days of work in 1995 
showing numerous days missed, the reason given for most of 
these was PTSD.  The remainder are for unrelated medical 
problems.  5 days were missed for "PGW exam" as well as 7 
days for "check up" and 2 for "headache, chest & joint 
pain"; however, even assuming that all of these days were 
for his undiagnosed illness manifested by chronic fatigue, 
headaches, generalized migratory joint and muscle pain, 
memory loss, stress and sleep disturbance, this still does 
not approximate a level of disability described as 
restrictive of routine daily activities to 50 to 75 percent 
of the pre-illness level, or; which wax and wane, resulting 
in periods of incapacitation of at least four but less than 
six weeks total duration per year.  In making this 
determination, the Board observes that while he may have 
restrictions in his daily activities which exceed 75 percent 
of his pre-illness levels, there is no evidence showing these 
restrictions are solely due to his service-connected 
undiagnosed illness rated as chronic fatigue syndrome, rather 
than the considerable stresses shown in the medical records 
from his family and work, as well as his diagnosed 
disabilities, both service connected and nonservice-
connected.

The evidence does not support a schedule evaluation for his 
undiagnosed illness manifested by chronic fatigue, headaches, 
generalized migratory joint and muscle pain, memory loss, 
stress and sleep disturbance, in excess of 20 percent, at any 
time since November 1994.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (at the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found).  In reaching this decision, 
the Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestations and the impact the disability may have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the 
evidence for and against a higher evaluation is not evenly 
balanced, the rule affording the veteran the benefit of the 
doubt is not for application.  38 C.F.R. § 4.3.  
Additionally, the Board finds, as did the RO, that the 
evidence of record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating standards.  38 C.F.R. § 
3.321(b)(1) (2002).  The record contains no objective 
evidence indicating that the veteran's undiagnosed illness 
manifested by chronic fatigue, headaches, generalized 
migratory joint and muscle pain, memory loss, stress and 
sleep disturbance have markedly interfered with his earning 
capacity or employment status, or have necessitated frequent 
periods of hospitalization.  In the absence of evidence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 


ORDER

Service connection for a skin disorder as a chronic 
disability resulting from an undiagnosed illness is denied.

Service connection for a respiratory disorder on a direct 
basis, and as a chronic disability resulting from an 
undiagnosed illness is denied.

An initial evaluation in excess of 20 percent for undiagnosed 
illness manifested by chronic fatigue, headaches, generalized 
migratory joint and muscle pain, memory loss, stress and 
sleep disturbance is denied.




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

